Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed August 16, 2022 has been entered.  Claims 1, 3 and 6-18 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chelluri et al. (US 2010/0124514).
Chelluri discloses forming what can be called a “metal-ceramic composite material powder” by ball milling metal powder and ceramic nanoparticles using a ceramic milling media (alumina) and a vessel having a ceramic interior surface (also alumina).  Para. [0068] of Chelluri discloses an embodiment in which the nanoparticles have a size of 20-30 nm, the milling media has a size of ¼ and 3/16 inch (6.35 and 4.75 mm), and the metal powder has a size of 20 µm, in accord with claims 14-16.  The milling media are balls (implying that they are spherical) and with the above dimensions are approximately 200,000 times the size of the nanoparticles, in accord with claims 12 and 13.
The exemplary embodiment in para. [0068] of Chelluri does not specify the hardness of the various materials therein.  However, para. [0070] indicates that the Chelluri process can be carried out using alumina as the ceramic nanoparticles.  In such a case, the media, vessel surface, and nanoparticles, all being of alumina, would have the same hardness in accord with claim 1 as amended.  This hardness is far greater than the hardness of metal particles.  Further, the media, nanoparticles, and vessel surface would all have the same chemical composition in accord with claims 6-8.
Therefore, Chelluri suggests to one of ordinary skill in the art a ball milling process using materials having properties as recited in the instant claims.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chelluri et al. in view of Iacob et al. (US 2019/0194481) or CN 107252894 (and its translation of record).
Chelluri, discussed supra, does not disclose plasma spheroidization as required by the instant claim. lacob and CN ‘894 are both directed to production of metal matrix composite powders including a ceramic phase within, i.e. are in a similar field of
endeavor as Chelluri. lacob and CN ‘894 indicate it was known in the art, at the time of filing of the present invention, to subject such powders to plasma spheroidization. See, for instance, lacob para. [0043] or the examples disclosed in the translation of CN ‘894.  These references further indicate advantages of doing so, i.e. forming a spherical morphology in Iacob, or good interface wetting property, low coefficient of thermal expansion and high tensile strength in the first 12 lines of page 5 of the translation of CN ‘894.  Therefore, the disclosure of Chelluri et al., combined with that of either lacob et al. or CN 107252894, would have suggested a method as presently claimed to one of ordinary skill in the art.

				Response to Arguments
Applicant’s remarks filed August 16, 2022 have been fully considered, with the following effect:
a) The rejection of the claims under 35 USC 102 in view of Chelluri has been withdrawn.
b) With respect to the rejections under 35 USC 103 in view of Chelluri (alone or in view of other prior art), Applicant indicates that the present amendment has incorporated former claim 2 into independent claim 1.  However, note item 7 of the Office Action of May 23, 2022, in which claim 2 was rejected over Chelluri.  Therefore, present claim 1, as well as a number of dependent claims, are rejected over Chelluri, for reasons as detailed supra and in the prior Office Action.

			Allowable Subject Matter
Claims 3, 9-11 and 18 are allowable over the prior art of record.  The prior art does not disclose or suggest a process as claimed and in which the nanoparticles, milling media and vessel surface all comprise a Ti, Zr or Nb compound, or are all TiC.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 21, 2022